Citation Nr: 9933120	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty from September 1942 to August 
1945.  The appellant is the surviving spouse of the veteran 
who died in November 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the appellant's claim for 
service connection for the cause of the veteran's death.  

The appellant indicated her desire for a personal hearing at 
the local RO before a member of the Board, on her substantive 
appeal, VA Form 9, dated July 1998.  In August 1998, she 
elected, in writing, to attend a video conference hearing.  
Her representative has also indicated an intent to present 
further argument at the video conference hearing.  See VA 
Form 646, dated September 1999.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the appellant for 
a video conference hearing at the RO.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











